Name: Council Regulation (EEC) No 915/86 of 25 March 1986 extending the 1985/86 marketing year for beef and veal
 Type: Regulation
 Subject Matter: marketing;  animal product;  agricultural structures and production
 Date Published: nan

 No L 84/2 Official Journal of the European Communities 27. 3 . 86 COUNCIL REGULATION (EEC) No 915/86 of 25 March 1986 extending the 1985/86 marketing year for beef and veal * THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 4 thereof, Having regard to the proposal from the Commission, Whereas it has become necessary to reconsider all the matters bearing on the fixing of prices for the coming year, which will involve delay in the fixing of these prices ; whereas it is accordingly necessary to extend the 1985/86 marketing year for beef and veal until 27 April 1986, HAS ADOPTED THIS REGULATION : Article 1 The 1985/86 marketing year for beef and veal shall end on 27 April 1986 and the 1986/87 marketing year shall commence on 28 April 1986. Article 2 This Regulation shall enter into force on 7 April 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1986 . For the Council The President G. BRAKS (') OJ No L 148 , 28 . 6 . 1968 , p. 26 . (2) OJ No L 362, 20 . 12. 1985, p. 8 .